Except for the name of the plaintiff and claimant, a difference in certain dates and amounts, the essential facts of this case are almost identical with those in the case of Shafer v. LosSerranos Co.  United States National Bank of Los Angeles,
(Civil No. 192) ante, p. 357 [17 P.2d 1036], this day decided. One difference is that in this case the notice of claim of lien states that the contractors, Hartley  Camp Construction Company, engaged with the United States National Bank of Los Angeles to erect a building on the property described. However, the complaint alleges that the plaintiff furnished the materials, for the value of which a lien is claimed, to the Los Serranos Company, nothing being alleged in the complaint to in any manner indicate any connection of the Los Serranos Company with the property or the owner thereof. In all other respects the facts and findings in the two cases are essentially the same.
[1] Upon the authority of Shafer v. Los Serranos Co. United States National Bank of Los Angeles, and for the reasons therein set forth, the judgment herein appealed from is affirmed.
Marks, J., and Jennings, J., concurred. *Page 781